 1   Aaron D. Ford
     Attorney General
 2   Daniel P. Nubel (Bar No. 13553)
     Deputy Attorney General
 3   OFFICE OF THE NEVADA ATTORNEY GENERAL
     100 N. Carson Street
 4   Carson City, Nevada 89701
     T: 775.684.1225
 5   E. DNubel@ag.nv.gov
 6   James J. Pisanelli., Bar No. 4027
     Todd L. Bice, Bar No. 4534
 7   Jordan T. Smith, Bar No. 12097
     Emily Buchwald, Bar No. 13442
 8   PISANELLI BICE PLLC
     400 South 7th Street, Suite 300
 9   Las Vegas, Nevada 89101
     T: 702.214.2100
10   E. JTS@pisanellibice.com
     Special Deputy Attorneys General
11
     Martin G. Malsch, Esq.
12   EGAN, FITZPATRICK, MALSCH & LAWRENCE, PLLC
     1776 K Street N.W., Suite 200
13   Washington, D.C. 20006
     T: (202) 466-3106
14   E: mmalsch@nuclearlawyer.com
     Special Deputy Attorney General
15
     Attorneys for the State of Nevada
16
17                               UNITED STATES DISTRICT COURT
18                                       DISTRICT OF NEVADA
19   STATE OF NEVADA,                                Case No.: 3:18-cv-569-MMD-CBC
        Plaintiff,
20
             v.
21                                                   STIPULATION AND ORDER
     UNITED STATES, ET AL.,                          REGARDING MOTION TO DISMISS
22       Defendants,                                 BRIEFING
23         and
24   STATE OF SOUTH CAROLINA,
         Intervenor-Defendant.
25
26
27
28

                                                 1
 1           Plaintiff State of Nevada and the United States Defendants, by and through their
 2   respective undersigned counsel of record, hereby stipulate and agree as follows:
 3           1.     On November 15, 2019, the United States filed a Motion to Dismiss Nevada’s
 4   Amended Complaint. (ECF No. 143.)
 5           2.     According to the parties’ previous stipulation, Nevada’s response to the Motion to
 6   Dismiss is due December 9, 2019 and the United States’ Reply is due December 23, 2019. (ECF
 7   No. 139.)
 8           3.     The parties have met, conferred, and agreed to modify the briefing schedule as
 9   follows:
10                  a. Nevada shall file its response to the motion to dismiss on or before December
11                      16, 2019.
12                  b. The United States shall file its reply in support of the motion on or before
13                      January 10,
                        January 10, 2020.
                                    2019.
14           4.     The parties agree that the foregoing stipulation will streamline the litigation and
15   will not cause any undue delay. By entering into this stipulation, the parties do not waive any
16   arguments or rights.
17   DATED this 27th day of November 2019.               DATED this 27th day of November 2019.

18   By:     /s/ Emily A. Buchwald                       By:      /s/ David L. Negri
           James J. Pisanelli., Bar No. 4027                   Jean E. Williams
19         Todd L. Bice, Bar No. 4534                          David L. Negri
           Jordan T. Smith, Bar No. 12097                      U.S. Department of Justice
20         Emily A. Buchwald, Bar No. 13442                    Environment & Natural Resources Div.
           PISANELLI BICE PLLC
21         400 South 7th Street, Suite 300                     c/o U.S. Attorney’s Office
           Las Vegas, Nevada 89101                             800 Park Blvd., #600
22                                                             Boise, Idaho 83712
           Attorneys for the State of Nevada                   Attorneys for the United States
23
24
                                                  IT IS SO ORDERED.
25
26                                                MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
27
28                                                      December 2, 2019
                                                  DATED:_____________________________

                                                     2
